DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 2/26/20.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klocek et al.( US Patent Application Publication 2016/0314248 A1, hereinafter “ Klocek”)  and further in view of Fors et al .( US Patent Application Publication 2007/0168223 A1, hereinafter “Fors”)

 	As to claim 1, Klocek teaches a system for creating a customized electronic data sheet (EDS), the system comprising: a display; a graphical user interface (GUI) 
 	receive layout instructions, through the GUI, in connection with a page layout to be rendered on the display in connection with entering and viewing clinical data of an EDS, build a nested EDS database structure, based on the layout instructions, that includes page objects, panel objects and panel item objects nested within one another, the nested EDS database structure defining a manner in which the GUI renders the page layout on the display, (Klocek Fig.5 and par [0061] teaches user may customize the document and/or template by choosing selectable items on a user interface. The user may add, change, delete data modules, subsections , and/or data in scrollable pane. Klocek par [0068] teaches user may move a data module to change sequence of one or more data modules, and / or nest data module hierarchy in a scrollable pane of an encounter document via an interface presented on computing device)
 	Klocek does not teach receive a rule designation through the GUI, and generate a binding rule, based on the rule designation, that binds clinical data to at least one of the page objects, panel objects or panel item objects, the binding rule designating an operation to be automatically performed based on the clinical data.
 	However,  Fors teaches receive a rule designation through the GUI, and generate a binding rule, based on the rule designation, that binds clinical data to at least one of the page objects, panel objects or panel item objects, the binding rule designating an operation to be automatically performed based on the clinical data.( Fors par [0058] teaches filters and/or rules may be provided for views and/or categories. Fors par [0059] teaches a filter may be used to filter medical result data presented to a user according to one or more variables. Fors par [0094] further teaches rule includes a condition component and an action component)
 	Klocek and Fors are analogous art directed toward patient management and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Klocek and Fors  according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  provide a greater flexibility , usability, diagnosis and support, and functionality for healthcare practitioners.(Fors par [0012]) 	As to claim 2, Klocek and Fors teach the system of claim 1, wherein: the processor is further configured to generate, as the binding rule, at least one of a cross validation operation, a mathematical formula, a visibility and enablement binding decision, conditional formatting or a data filtering operation.(Fors par [0059] teaches filtering medical results data) 	As to claim 3, Klocek and Fors teach the system of claim 2, wherein: the binding rule represents the cross validation operation and wherein the cross validation operation requires a second data value entered into a second panel field in response to a first data value being entered into a first panel field.(Fors As to claim 4, Klocek and Fors teach the system of claim 2, wherein: the binding rule represents the visibility and enable binding decision, in which at least one of a second panel or second panel field are either i) hidden and disenabled or ii) exposed and enabled in response to a first data value being entered into a first panel field. (Fors par [0059] teaches a filter may be used to filter medical result data presented to a user according to one or more variables 	As to claim 5, Klocek and Fors teach the system of claim 1, wherein: the binding rule represents a notification constraint that defines a constraint on a select data set, such that the processor is configured to perform a predefined action based on a change in the clinical data in the select data set. (Fors par [0094] teaches if heart rate is less than 60 and medication is Digoxin, then page the attending physician and flag all Digoxin  orders on the patient’s order review screen) 	As to claim 6, Klocek and Fors teach the system of claim 5, wherein: the predefined action includes at least one of validating the clinical data, filtering the clinical data, performing an automatic calculation based on the clinical data or confirming a user interface action based on the clinical data. (Fors par [0059] teaches a filter may be used to filter medical result data presented to a user according As to claim 7, Klocek and Fors teach the system of claim 5, wherein: in response to the change in the clinical data, the predefined action directs at least one of i) the panel to be hidden or ii) a control rule to enter an error state.(Fors par [0060] teaches a filter may be created that causes only results that have been updated since a user last accessed the result data) 	As to claim 8, Klocek and Fors teach the system of claim 1, wherein: the layout instructions define an arrangement, position, and format of a page, a panel within the page, a panel field within the panel.(Klocek par [0061] teaches user may customize the encounter document and/or template by choosing selectable items on a user interface) 	 As to claim 9, Klocek and Fors teach the system of claim 1, wherein: the processor is further configured to define a linking rule that creates an association between the panel field and rules, and where the linking rule defines an action in connection with conditions that occur relative to the panel field.(Fors par [0094] teaches rule includes a condition component and an action component) 	As to claim 10, Klocek and Fors teach the system of claim 1, wherein: the nested EDS database structure defines a nested page layout including a first panel within a first page, a first panel item within the first panel and wherein the first panel item further defines at least one of a second page or second panel that includes a second panel item.(Klocek Fig.6 and par [0070] teaches user may hierarchically nest contents of scrollable pane)

	Claims 11-20 merely recite a method to be performed by the system of claims 1-10 respectively . Accordingly, Klocek and Fors teach every limitation of claims 11-20 as indicates in the above rejection of claims 1-10 respectively.
Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/HIEN L DUONG/Primary Examiner, Art Unit 2175